COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  OBED RADAI ENRIQUEZ,                           §              No. 08-18-00169-CR

                            Appellant,           §                 Appeal from the

  v.                                             §          Criminal District Court No. 1

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20180D01312)

                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until October 7, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE ’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before October 7, 2019.


       IT IS SO ORDERED this 21st day of August, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.